FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30213

               Plaintiff - Appellee,             D.C. No. 9:12-cr-00008-DWM

  v.

MITCHELL JEROME BOOTHE,                          MEMORANDUM *

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Mitchell Jerome Boothe appeals from the district court’s order affirming his

bench-trial conviction for disorderly conduct, in violation of 41 C.F.R. § 102-

74.390. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Boothe contends that the magistrate judge violated his First Amendment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rights by requiring, as a condition of his one-year term of unsupervised probation,

that he secure the permission of the presiding district judge before entering any

United States District Court facility in the District of Montana. As the district

court concluded, imposition of the challenged condition was a permissible exercise

of the magistrate judge’s discretion. See United States v. Terrigno, 838 F.2d 371,

374 (9th Cir. 1988) (sentencing judge has broad discretion to set probation

conditions). The condition is reasonably related to both the circumstances of

Boothe’s conviction and the goals of deterrence, punishment, and promotion of

respect for the law, and it involves only such deprivation of liberty as is reasonably

necessary to serve those objectives. See 18 U.S.C. §§ 3553(a)(1), (2) and 3563(b);

Terrigno, 838 F.2d at 374.

      AFFIRMED.




                                           2                                    12-30213